I take great pleasure in joining speakers who have preceded me in congratulating the President on his election to that high office. My delegation is confident that under his wise guidance this twenty-ninth session of the General Assembly will create the climate necessary to deal with the new world outlook so many speakers have foreseen during this general debate.
69.	We are particularly aware of the leading role of the President's country in the non-aligned movement. Indeed, the initiative which Algeria took in calling for the special convocation of this Assembly earlier this year will be of signal importance to the work of this Organization in the months and years ahead. The aims of the non-aligned countries as enunciated by President Boumediene in this Hall at the sixth special session [2208th meeting] merit recollection as we commence our work: the emancipation of all peoples in the context of international co-operation based on the equality of States, respect for national sovereignty and the establishment of a just peace throughout the world. These are ideals to which we can all readily subscribe.
70.	The presence among us for the first time of the delegations from the People's Republic of Bangladesh, Grenada and the Republic of Guinea-Bissau, following the accession of those three States to membership, is evidence of the continued march of this world Organization towards universality. Canada was a sponsor of each of the three resolutions supporting their membership and we are confident that each of those countries will make a distinctive contribution to our work at this session and in the future.
71.	We in Canada have been deeply moved by the tragic aftermath of the hurricane which has devastated Honduras and surrounding regions. We heard this morning from the Foreign Minister of that country an appeal for international assistance. In this connexion the Government of Canada has decided to allocate $525,000 for emergency relief efforts in areas affected by this natural disaster.
72.	Some of the major political problems which faced the United Nations during its early years have now receded and no longer figure so prominently in its deliberations. In particular, the cold war is giving way to growing co-operation and detente.
73.	The last two decades have witnessed the resolute progress of peoples under colonial rule towards self-determination and independence. The past few months have seen particularly encouraging developments in the African Territories which have been or remain under Portuguese administration. Guinea-Bissau has now attained its independence and negotiations to the same end are under way with regard to Mozambique and Angola. It is a matter of satisfaction to all supporters of the United Nations that Portugal has agreed to work with the appropriate United Nations bodies in the process of decolonization. We in Canada welcome these developments and offer our encouragement to the Portuguese and African peoples concerned in their search for early equitable and peaceful solutions to remaining problems.
74.	Elsewhere, some fragile yet hopeful progress has been made in the past year towards settling certain of the regional conflicts that still exist. Lest we be lulled into an unrealistic sense of security, however, the recent events i" Cyprus serve to remind us how quickly a slowly simmering dispute can degenerate into a serious threat to international peace and security.
75.	If we have in the past months been reminded of the fragility of international peace and security, we have also come to realize the fragility of international monetary and trade relations. Accelerating rates of inflation and declining rates of growth, high interest rates and low stock prices, together with a widespread sense of unease, mark the problems facing the international economy. There is no doubt that the higher energy costs will require much more financing and in time massive adjustments on the part of those countries, both developed and developing, whose payments positions have been most severely affected.
76.	No people or government can of itself deal with the problems of inflation and unemployment, of trade imbalances and currency fluctuations. None will be immune if short-sighted and selfish policies lead to graver repercussions. These are not simply technical problems questions of currency flows, trade barriers, and exchange rates they are matters of human dignity. Unemployment, malnutrition, starvation and lack of shelter are an affront to all of us. We ignore them at the risk of our own welfare and security.
77.	A renewal and strengthening of international co-operation is an urgent requirement if we are to sustain social progress and economic development. We all have a responsibility to contribute to such co-operation. Those countries which command massive financial resources have, however, a special responsibility for seeing that such resources are invested in a helpful and constructive manner, and that their use strengthens, rather than disturbs, the health of the world economy.
78.	At the present time there is no more urgent development issue than the vigor of the world economy. When production and demand falter, all of us whether developed or developing suffer. Difficulties in the developed countries translate into distress in developing countries and something akin to disaster in the most seriously affected.
79.	If there are grounds for apprehension there are also signs of hope: some important steps have been taken in IMF towards a systematic and progressive reordering of the monetary system; the onset of a major trade negotiation appears to be drawing nearer; a number of industrialized countries have pledged themselves to exert their best efforts to avoid measures restrictive of trade in response to balance-of- payment difficulties.
80.	But much more still needs to be done. Development assistance should be maintained and, where possible, increased.. The responsible international institutions should be strongly supported. The habit of consultation should be strengthened.
81.	Those considerations will influence Canada's thinking at this session of the General Assembly, as at other international meetings. There are two such meetings to which I wish to draw special attention. This autumn, Governments will meet at the World Food Conference to adopt a program aimed at securing a sufficiency of food for all. Next year they will meet here in New York at the seventh special session, on development. The Canadian Government attaches great importance to the work of these conferences. We will exert our very best efforts to ensure their success.
82.	In seeking solutions to our political and economic problems we cannot forget that we face another pressing task: to ensure that human beings are alive to enjoy the improved circumstances that we are seeking for them.
83.	Our security is threatened more than ever today by developments in nuclear and conventional warfare. One of the most urgent problems of our time is how to bring the nuclear arms race under CGntrol in order to ensure international stability and the avoidance of nuclear war. The nuclear Powers have a direct responsibility for overcoming this grave problem. At the same time that we face-the immediate dangers of existing nuclear arsenals we are confronted as the Secretary-General has warned-— with a heightened risk of the wider dissemination of such arsenals. Here all States have a responsibility. Canada takes seriously its share of that responsibility.
84.	Specifically, the problem we face is to devise a system which will allow the dissemination of the benefits of nuclear energy without at the same time contributing to the spread of nuclear weapons. The international community has attempted to devise a system to cope with this problem. Canada has been very active in this endeavor. But the system could be strengthened further.
85.	We have developed a valuable system of nuclear power generation and we believe that nuclear power should not be withheld from those whose energy needs can best be met by this method. We are deeply committed to the cause of international development, but equally we are anxious to avoid contributing to the proliferation of nuclear weapons.
86.	In addition to our requirements, and subject to security and resource limitations, we want to make our nuclear power generating system available to other countries. However, until more adequate internationally agreed measures are instituted, Canada intends to satisfy itself that any country using Canadian-supplied nuclear technology or material will be subject to binding obligations that the technology or material will not be used in the fabrication of nuclear explosive devices for whatever purpose. To that end Canada attaches special importance to the role of nuclear safeguards applied by IAEA.
87.	The need for truly effective anti-proliferation measures fully accepted and applied by the international community is now pressing. The nuclear technology involved is. no longer beyond the reach of a growing number c. countries. The costs of developing a nuclear explosive device are no longer prohibitive. The principal problem is to obtain the necessary materials. Every day more and more of these materials are being developed throughout the world and the problem of controlling their movement, as well as their use, is becoming proportionately greater.	
88.	The phenomenon of proliferation is, in political terms, something like a nuclear chain reaction. With the successful explosion of a nuclear device by each newcomer to the ranks of the nuclear Powers, greater grows the desire of other countries to "go nuclear". In a world without truly effective safeguards they feel their national existence threatened. If each new nuclear-weapon State prompted its neighbor to follow its example, all concerned would find their security quickly undermined.
89.	We believe that it is the very existence of nuclear explosive devices that presents the hazard to humanity and it increases in proportion to the number of countries possessing them. One net J make no distinction in terms of what countries possess such devices. The danger lies as much in the number of countries that have them, as in the policies of the possessors.
90.	If we are to avoid a nuclear catastrophe we must accept the fact that there are practical limits to the application of the principle of non-discrimination. The Canadian Government urges the international community to accept the obligation not to contribute to the uncontrolled spread of nuclear explosive capability, and the safeguards required to ensure compliance with that obligation.
91.	Our aim is to secure international measures which will halt both the multiplication and the wider dissemination of nuclear weapons, and which, will check the spread of the technology of nuclear explosive devices and the further development of that technology as applied to nuclear weapons. The Treaty on the Non-Proliferation of Nuclear Weapons, the efforts to limit strategic arms, and the achievement of a comprehensive test ban are designed to achieve these objectives.
92.	As for the halting of the proliferation of nuclear weapons, all States should undertake not to transfer nuclear technology or materials except under inter-national supervision aimed at ensuring that the transfer is not used for fabricating nuclear explosive devices. In addition, all States should place the inventories of the nuclear fissile material that they hold for peaceful purposes under international supervision. Nuclear- weapon States should, as a first step towards this objective, place their peaceful nuclear facilities under this supervision and seek to halt their production of fissile material for weapons purposes. International supervision of fissile material is the best available means for .the international community to be assured of each State's peaceful intentions. This would allow States to concentrate on the development and distribution of much-needed nuclear energy for peaceful purposes.
93.	The nuclear threat to our security may be dramatic and awe-inspiring but we cannot neglect the more prosaic and lethal threat from the use of conventional force. One of the few useful tools we have developed so far to deal with this problem is peacekeeping by a force sponsored by the United Nations. Canada has responded positively to United Nations requests and has engaged in virtually all the United Nations peace-keeping operations to date. This has not been without cost in livings of Canadians or of those from the forces of the other participating countries.
94.	Our interest is therefore obvious. There is no doubt in my mind that an overwhelming majority of Canadians continue to accept the importance and the usefulness of a United Nations peacekeeping role. But I would be less than candid if I did not admit that Canadians "are today less inclined to accept in an unquestioning way the burdens of participation. Their concern springs mainly from the fact that peace-keeping endeavors often seem to do no more than perpetuate an uneasy status quo.
95.	If United Nations peace-keeping is to be fully effective, it must be accompanied by a parallel effort on the political level, especially by the parties most directly concerned, to convert the temporary peace that a peace-keeping force is asked to maintain into something more durable. If this is not done, and if those who contribute to peace-keeping are faced with indefinite prolongation of their hazardous tasks, I am afraid that Governments will be less willing to respond to future requests for troops.
96.	The past year has seen two new peace-keeping operations established in the Middle East and the Force in Cyprus reinforced. These developments were important in themselves, but they are also capable of teaching us lessons for the future. From the Canadian standpoint the operations in the Middle East are working effectively and are making an essential contribution to the maintenance of the ceasefire and disengagement agreements. But equally important, new principles have been established in the process. Participants have been drawn from a broader base than in the past, and a sounder financial foundation for the operations has been laid through a general assessment of the United Nations membership. These innovations have contributed to effective peacekeeping in the Middle East for the present, and will enhance the prospect of greater effectiveness in the future.
97.	There are fewer grounds for satisfaction in the case of Cyprus. There, despite the presence of United Nations peace-keeping forces, fighting has taken place on an unprecedented scale because the long-smoldering political problem remains unresolved. Moreover, it has been demonstrated once again in Cyprus that without the agreement and co-operation of the disputants the constructive role of a peace-keeping force is severely circumscribed. 
98.	If the usefulness of the United Nations in peace-keeping is to be maintained and expanded, new principles and techniques to strengthen it must be found. The machinery is at hand under the Charter to ensure an effective United Nations response to future peace-keeping needs. The advantages of agreement in advance on how United Nations peace-keeping should be directed and controlled are obvious. The experience of the United Nations Emergency Force could point the way to such agreement or to the formulation of guide-lines for peace-keeping operations under the overall authority of the Security Council, with a system of sharing responsibilities among the Security Council, the Secretary-General, the troop contributors, and the parties directly concerned in the field. This Organization can scarcely afford to neglect any instrument that might have a contribution to make in helping to defuse situations of armed conflict. It is the hope of the Canadian Government that Member States will continue to give this problem the attention it deserves.
99.	I have touched upon a few of the pressing political and economic problems that demand the attention of this Assembly. But I have dwelt upon two major problems of security: peace-keeping and the proliferation of nuclear explosive devices. As the Secretary-General has pointed out, a proliferation of nuclear explosive devices could help to . . create almost unimaginable dangers for the survival of our civilization and the human race." [Al960llAdd.I, p. 7.] I do not therefore apologize for my preoccupation with these problems.
100.	I would not wish to conclude without paying tribute to the work of the Secretary-General and his staff at Headquarters and throughout the world in carrying forward the wide spectrum of tasks which challenge our Organization. In the introduction to the Secretary-General's report, he said the following:
"We are reminded every day of how thin the margin is between order and chaos, between sufficiency and desperate want, between peace and annihilation. If we wish to overcome the vast anxieties and uncertainties of our time, we have to make a conscious and concerted effort to change course and to make some , of our stated objectives\ into realities." [Ibid., p. 9]
At this twenty-ninth session, the Canadian delegation pledges itself to work with all other delegations to move towards our common goals.
